Citation Nr: 0216481
Decision Date: 11/15/02	Archive Date: 02/07/03

Citation Nr: 0216481	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-16 568A	)	DATE NOV 15, 2002
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
probable old compression deformity mid thoracic vertebra with 
lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, July 1960 to October 1969 and from January 
1984 to November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 10 percent 
disability evaluation for the disability at issue.  The 
evaluation was increased to a 20 percent rating pursuant to a 
September 2001 hearing's officer decision. 

The case was previously before the Board in October 2002, at 
which time a number of issues were finally adjudicated and 
resolution of the current issue before the Board was stayed 
pending notification of newly implemented regulations 
pertaining to the evaluation of the disability at issue.  The 
requested development having been completed, the case is once 
again before the Board for a supplemental decision initially 
affording appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Residuals of a probable old compression deformity mid 
thoracic vertebra with lumbar strain is reflected by 
subjective complaints of characteristic pain on motion 
together with a demonstrable deformity of a vertebral body.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
residuals of a probable old compression deformity mid 
thoracic vertebra with lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. 38 U.S.C.A. § 3.159, Part 4, § 4.71a, 
including Codes 5285-5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, the Veterans Claims Assistance Act of 
2000 has been enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) (VCAA).  This new legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also 38 C.F.R. § 3.159.  
The Board finds notes that that while this law was enacted 
during the pendency of this appeal, it was considered by the 
RO as reflected by the cover letter accompanying the 
September 2001 Supplemental Statement of the Case.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  The RO has 
made satisfactory efforts in these regards, and the veteran 
has been offered an opportunity to submit additional evidence 
in support of the claim.  In the context of an increased 
rating, the subject of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" is of questionable 
application in light of the long-standing duty to assist with 
respect to this type of claim and the VA's particular efforts 
in regards to the veteran's claim.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board additionally observes that by regulatory amendments 
effective September 23, 2002, substantive changes were made 
to the schedular criteria for evaluating intervertebral disc 
syndrome (IVDS), as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Consideration of the veteran's claim 
for increase under both the old and criteria is required.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Notice 
of the changes and opportunity to present additional argument 
or evidence has been afforded the veteran.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
May 2001.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Under the provisions of 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine), a 40 percent evaluation is warranted for severe 
limitation of motion; a 20 percent evaluation is warranted 
for moderate limitation of motion; a 10 percent evaluation is 
warranted for slight limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5292.

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), a 60 percent evaluation is 
warranted where the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; a 20 percent 
evaluation is warranted where the disorder is moderate with 
recurring attacks; a 10 percent evaluation is warranted where 
the disorder is mild. 38 C.F.R. § 4.71a, Code 5293 (prior to 
September 22, 2002).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

Under the rating criteria in effect from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation would be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
a 20 percent evaluation is assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).

The Notes under that provision provide (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  And Note (3) provides: 
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Diagnostic Code 5285 allows for an additional 10 percent for 
a disability evaluation for demonstrable deformity of a 
vertebral body.  Residuals of a fracture of a vertebra will 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

On VA examination in May 2001, the veteran described his back 
condition disability as causing "some discomfort" had that 
it had gotten worse over the years.  No incapacitating 
episodes were reported or alleged.  In response to the 
Board's October 2002 notice relating to the new regulations, 
the veteran indicated that there was no further evidence or 
argument to be presented.  X-rays from May 2001 showed 
spondylosis of the thoracic spine.  Lumbar spine X-rays 
showed decreased disc space in L5-S1 and very mild anterior 
wedge deformity on T12 vertebral body.  On physical 
examination, the lumbar spine showed tenderness in the 
midline of his lower thoracic spine and lower lumbar spine.  
There was no significant muscle spasm noted in the paraspinal 
muscles.  Range of motion revealed forward flexion to 80 
degrees, extension to 0 degrees, bilateral flexion to 30 
degrees.  The examiner additionally commented that the 
veteran had problems doing heavy lifting of more than 20 
pounds and prolonged standing and sitting of more than one 
hour.  

At his hearings before the RO in and also at his video 
conference before the undersigned, the veteran reported 
episodes of pain shooting across his back upon straightening 
up from a bent over position.  The spasms were reportedly 
evident consistently upon performance of such a maneuver.  No 
additional pathology was reported.  The examiner who 
performed the May 2001 examination did not recognize/report 
such claimed pathology.

Assuming for the sake of argument, but without deciding, that 
the veteran's reports of muscle spasms as reported in his 
several hearings are true.  Notwithstanding, neither a loss 
of lateral spine motion nor symptoms compatible with sciatic 
neuropathy were neither objectively observed or reported, 
such that evaluation of the disability under the criteria for 
lumbosacral strain would not produce any more than a 10 
percent evaluation under the pertinent criteria for 
lumbosacral strain.  Moreover, only a slight limitation of 
motion, at most, is demonstrated, such that evaluation under 
the criteria for limitation of motion would, likewise, not 
produce any more than a 10 percent evaluation.  In sum, the 
back disability does not reveal a pathology beyond 
characteristic pain on motion together with a demonstrable 
deformity of a vertebral body, such that more than the 
assigned 20 percent evaluation is neither demonstrated or 
approximated under any of the pertinent evaluation criteria.  

It bears additional mention that the record, either in terms 
or the veteran's reports or objective clinical findings, does 
not reflect radiculopathy or any incapacitating episodes 
attributable to the veteran's back condition.  Accordingly 
evaluation of the veteran's disability under the criteria for 
intervertebral disc syndrome would not be more beneficial.

Although an additional argument seems to be advanced to the 
effect that that the recent examination was inadequate 
because the examiner opined vis-à-vis  the likelihood of the 
back disabilities being service connected, there is no 
prejudice to the veteran because that question is not at 
issue.  The clinical findings appear adequate for rating 
purposes.  Moreover, the balance of the record does not 
suggest any greater disability that is discussed in the most 
recent examination.

In this instance, the Board finds any additional functional 
loss to warrant an increased evaluation based on 38 C.F.R. 
§§ 4.40, 4.45, 4.59 has not been demonstrated.  The 20 
percent evaluation currently assigned is based on the 
veteran's complaints of pain, other subjective symptoms as 
well as the demonstrable deformity.  The Board finds that the 
veteran has evidenced no additional manifestations not 
already contemplated, such as atrophy, weakness, 
incoordination, or swelling.  The veteran has submitted no 
competent medical evidence to support any higher evaluation.  
Based on the foregoing, the Board finds that a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's back disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Increased rating for residuals of a probable old compression 
deformity mid thoracic vertebra with lumbar strain is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0215275	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to increased (compensable) rating for hearing 
loss left ear.

3.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
probable old compression deformity mid thoracic vertebra with 
lumbar strain, currently evaluated as 20 percent disabling.  

(The claim of entitlement to an increased evaluation for 
residuals of a probable old compression deformity mid 
thoracic vertebra with lumbar strain will be the subject of a 
later post-development decision.) 




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, July 1960 to October 1969 and from January 
1984 to November 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The Board is undertaking additional development on the issue 
for an increased evaluation for residuals of a probable old 
compression deformity mid thoracic vertebra with lumbar 
strain because the diagnostic criteria pertaining to 
evaluation of Intervetbral Disc Syndrome were revised 
effective September 23, 2002.  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Hearing loss in the right ear to a disabling degree was 
not shown in service or within a year thereafter.

3.  The appellant's left ear hearing loss disability is 
manifested by average pure tone decibel loss of 54 decibels 
with speech recognition of 82 percent.

4. The clinical evidence does not show that the appellant has 
total deafness in his right ear.

5.  The left knee disability is reflected by subjective 
complaints of pain and manifested primarily by X-ray evidence 
of mild degenerative joint disease and clinical observations 
of flexion to 90 degrees and extension to -10 degrees, 
without instability, heat, effusion or redness noted. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 

2.  The criteria for a compensable rating for a left ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, § 4.85, Diagnostic Code 6100 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  

3.  The schedular criteria for rating greater than 10 percent 
for degenerative changes of the left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a , Diagnostic Codes 5010-5261, 5257 (2001); see 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected by the cover letter accompanying the 
September 2001 Supplemental Statement of the Case.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disabilities) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claims.  The veteran was even 
afforded VA examinations.  There is no basis to suppose that 
further efforts by the VA would be any more productive.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Right Ear Hearing Loss

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 

The veteran demonstrated an auditory disability while he was 
in military service in his left ear on several occasions as 
reflected in the several hearing examinations summarized in 
the Statement of the Case issued in July 2000,  see e.g. 
audiological examination of June 8, 1988 (which shows 4 
auditory level with loss in excess of 26 decibels in the left 
ear as well as one registering a 40 decibel loss) and 
audiological examination of September 19, 1991 which shows a 
40 decibel loss at 3000 Hertz and a 50 decibel loss at 4000 
Hertz for the left ear).  However, a hearing disability in 
the right ear, as defined by 38 C.F.R. § 3.385, is not 
demonstrated in audiological examinations in service.  The 
veteran also had a hearing loss in his left ear on separation 
but no disability in his right ear at separation or during 
service.  

Accordingly, service connection was properly established for 
a hearing loss of the left ear; whereas, the preponderance of 
the evidence is against a hearing loss in service with 
respect to the right ear.  There are no medical records 
demonstrating a hearing loss in the right ear within a year 
after separation.  Thus, there is no basis to establish 
service connection on a presumptive basis.  Current hearing 
loss in the right ear has not been associated to service by 
medical authority.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Furthermore, when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 & 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Where the issue is entitlement to an increased rating 
following the filing of a reopened claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The most up to date evidence after 
the recent claim is the most probative in determining the 
current extent of impairment.  Id.

Evaluation Left Ear

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the non 
service-connected ear is looked upon to be normal except in 
cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.85, Diagnostic Code 6100.

The veteran was afforded a VA audiological examination 
conducted in May 2001.  At that time, pure tone thresholds, 
in decibels, were as follows for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
50
60
60

The average decibel loss between 1000 and 4000 hertz was 54 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 82 percent in the left ear.  

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.85 indicates that 
the designation of a level IV hearing impairment of the left 
ear is appropriate.  Total deafness in the right ear was not 
shown, and, therefore, the non-service-connected ear is 
assigned a Level I auditory acuity level.  Comparing the 
veteran's service connected left ear level IV hearing 
impairment against the level I designated "better" right ear 
pursuant to Table VII of that same regulatory section reveals 
that a noncompensable evaluation continues to be appropriate 
for the veteran's level of hearing loss in his left ear.  The 
preponderance of the evidence is against entitlement to a 
compensable evaluation for the service-connected left ear.

Left Knee

The evaluation of degenerative arthritis is based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis due to trauma, 
substantiated by X-ray findings, will be rated as for 
degenerative arthritis, under diagnostic code 5010.  The 
normal range of motion of the knee is set out as 0 degrees of 
extension to 140 degrees of flexion at 38 C.F.R. Part 4, 
Plate II.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran was afforded a VA orthopedic examination in May 
2001.  An imaging study of the left knee in May 2001 revealed 
mild degenerative joint disease especially on the medial 
component.  On physical examination, he was able to walk into 
the room without help; he was wearing a brace on the left 
knee.  He demonstrated no problems climbing onto the 
examination table except that it took longer.  Left knee 
showed flexion to 90 degrees and extension to -10 degrees.  
There was no heat, effusion or redness noted.  There was 
diffuse tenderness on both the lateral and medial joint lines 
and also along the patella.  There was mild crepitus on the 
patella with range of motion.  McMurray Test was negative.  
No instability was elicited.  The examiner opined that the 
left knee caused pain and limited motion and the veteran had 
problems walking and climbing stairs.  It was estimated that 
the veteran could walk for 2 blocks before a break and that 
he could climb 2 flights before a break.

Evaluation of the knee disability on appeal is most 
appropriately accomplished pursuant to Diagnostic Codes 5010-
5261.  However, the pathology reflected in the record 
demonstrates that an evaluation in excess of the assigned 10 
percent is neither supported nor approximated.  

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 10 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity.  Based on 
the foregoing, the Board finds that a higher rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, no subluxation or instability was clinically 
demonstrated, such that evaluation pursuant to Diagnostic 
Code 5257 is not indicated.

Summary

The veteran appears to have taken issue with the May 2001 
Orthopedic examination.  Generally, reexamination will be 
required if it is likely that a disability has improved or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a).  The veteran's assertions at his 
hearing before the undersigned in June 2002 appear to 
describe pathology already addressed by the examiner in the 
May 2001 examination.  In the absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since an otherwise adequate examination would not 
necessitate a new examination.  VAOPGCPREC 11-95, 60 Fed. 
Reg. 43,186 (1995).

The veteran claimed that the examination was inadequate, and 
asserted that the examiner did not review the claims file.  
With respect to the veteran's particular contentions vis-à-
vis the adequacy of the examination, the Board has reviewed 
the examination reports and finds them to be complete with 
consideration of the veteran's medical history and social and 
industrial history as well as the veteran's complaints and 
interview.  A review of the examination report reveals no 
evidence of irregularity except for the surplus comment as to 
an etiological relationship of the back and thoracic 
pathology.  Indeed, if the veteran arguably did undergo a 
cursory examination, it would be difficult to ascertain how 
the report arrives at the very specific findings contained 
within.  

Finally, the duty to assist does not dictate that a failure 
to review the veteran's claim file before medical examination 
in an increased rating claim renders the examination 
inadequate.  Snuffer v. Gober, 10 Vet .App. 400, 403 (1997) 
(veteran claimed a compensable rating for hernia residuals 
and subsequent VA examination was adequate for rating 
purposes even though VA examiner reported that he did not 
review the claims file, because the record did not reveal 
current findings warranting a compensable rating and the VA 
examiner's report was adequate with regard to assessment of 
the current clinical status of the veteran's hernia 
residuals).

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to increased (compensable) evaluation for left 
ear hearing loss is denied. 

Entitlement to increased evaluation for degenerative joint 
disease of the left knee is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 

